

	

		II

		109th CONGRESS

		1st Session

		S. 1724

		IN THE SENATE OF THE UNITED STATES

		

			September 19, 2005

			Ms. Snowe (for herself,

			 Mr. Vitter, and Mr. Talent) introduced the following bill; which was

			 read twice and referred to the Committee

			 on Small Business and Entrepreneurship

		

		A BILL

		To provide assistance for small businesses damaged by

		  Hurricane Katrina, and for other purposes.

	

	

		1.Short

			 title; table of contents

			(a)Short

			 titleThis Act may be cited

			 as the Small Business, Homeowners, and

			 Renters Disaster Relief Act of 2005.

			(b)Table of

			 contentsThe table of contents for this Act is as follows:

				

					Sec. 1. Short title; table of

				contents.

					Sec. 2. Disaster loans.

					Sec. 3. Development company debentures.

					Sec. 4. Small business emergency relief.

					Sec. 5. Entrepreneurial development.

					Sec. 6. Small Business Development Centers.

					Sec. 7. HUBZones.

					Sec. 8. Outreach programs.

					Sec. 9. Small business bonding threshold.

					Sec. 10. Supplemental emergency loans.

					Sec. 11. Small business participation.

					Sec. 12. Energy emergency relief.

					Sec. 13. Budgetary Treatment of Loans and

				Financings.

					Sec. 14. Emergency spending.

				

			2.Disaster

			 loansSection 7(b) of the

			 Small Business Act (15 U.S.C. 636(b))

			 is amended by inserting immediately after paragraph (3) the following:

			

				(4)Disaster loans

				after hurricane katrina

					(A)Additional loan

				authority

						(i)Loans to small

				businessesIn addition to any other loan authorized by this

				subsection, the Administrator may make such loans under this subsection (either

				directly or in cooperation with banks or other lending institutions through

				agreements to participate on an immediate or deferred basis) as the

				Administrator determines appropriate to a small business concern or small

				agricultural cooperative that demonstrates a direct adverse economic impact

				caused by Hurricane Katrina, based on such criteria as the Administrator may

				set by rule, regulation, or order.

						(ii)Loans to

				nonprofitsIn addition to any other loan authorized by this

				subsection, the Administrator may make such loans under this subsection (either

				directly or in cooperation with banks or other lending institutions through

				agreements to participate on an immediate or deferred basis) as the

				Administrator determines appropriate to a non-profit organization for purposes

				of repairing damage caused by Hurricane Katrina or performing other hurricane

				relief services in a damaged area.

						(B)Increased loan

				caps

						(i)Aggregate loan

				amountsExcept as provided in clause (ii), the aggregate loan

				amount outstanding and committed to a qualified borrower in a damaged area

				under this paragraph may not exceed $10,000,000.

						(ii)Waiver

				authorityThe Administrator may, at the discretion of the

				Administrator, waive the aggregate loan amount established under clause

				(i).

						(C)Deferment of

				disaster loan payments

						(i)In

				generalNotwithstanding any other provision of law, payments of

				principal and interest on a loan to a qualified borrower located in a damaged

				area made under this subsection before, on, or after the date of enactment of

				this paragraph shall be deferred, and no interest shall accrue with respect to

				such loan, during the time period described in clause (ii).

						(ii)Time

				periodThe time period for purposes of clause (i) shall be 1 year

				from the later of the date of enactment of this paragraph or the date of

				issuance of a loan described in clause (i), but may be extended to 2 years from

				such date, at the discretion of the Administrator.

						(iii)Resumption of

				paymentsAt the end of the time period described in clause (ii),

				the payment of periodic installments of principal and interest shall be

				required with respect to such loan, in the same manner and subject to the same

				terms and conditions as would otherwise be applicable to any other loan made

				under this subsection.

						(D)DefinitionsIn

				this paragraph, the following definitions shall apply:

						(i)Damaged

				areaThe term damaged area means an area which the

				President has designated as a disaster area as a result of Hurricane Katrina of

				August 2005.

						(ii)Qualified

				BorrowerThe term qualified borrower means a small

				business concern or non-profit organization—

							(I)located in a

				damaged area; or

							(II)located in a

				State contiguous to a damaged area that is using, or intends to use, a loan

				made under this subsection for purposes of rebuilding or conducting operations

				in a damaged

				area.

							.

		3.Development

			 company debenturesSection 503

			 of the Small Business Investment Act of 1958 (15 U.S.C. 697) is amended by

			 adding at the end the following:

			

				(j)Debentures

				after hurricane katrina

					(1)Authority

						(A)In

				generalIn addition to any other guarantee authorized by this

				section, the Administrator may guarantee the timely payment of all principal

				and interest as scheduled on any debenture issued for purposes of rebuilding or

				resuming operations in a damaged area, as the Administrator determines

				appropriate.

						(B)TermsThe

				Administrator shall establish a fee for a guarantee issued under subparagraph

				(A) that is lower than that for other guarantees under this section.

						(2)Existing

				guarantees

						(A)In

				generalNotwithstanding any other provision of law, the

				Administrator may temporarily defer payments of principal and interest on a

				guarantee made under this section before the date of enactment of this

				subsection to a small business concern in a damaged area, in any case in which

				the payments are owed to the Administration.

						(B)Payments to

				other partiesNotwithstanding any other provision of law, the

				Administrator may temporarily make payments of principal and interest on a loan

				made under this section before the date of enactment of this subsection to a

				small business concern in a damaged area, in any case in which the payments are

				owed to a person other than the Administration.

						(C)Termination of

				authorityThe authority to defer, or make, payments under this

				paragraph shall terminate 1 year after the date of enactment of this

				subsection.

						(3)DefinitionsIn

				this subsection, the following definitions shall apply:

						(A)Damaged

				AreaThe term damaged area means an area which the

				President has designated as a disaster area as a result of Hurricane Katrina of

				August 2005.

						(B)Qualified

				BorrowerThe term qualified borrower means a small

				business concern—

							(i)located in a

				damaged area; or

							(ii)that

				demonstrates a direct adverse economic impact caused by Hurricane Katrina,

				based on such criteria as the Administrator may set by rule, regulation, or

				order.

							.

		4.Small business

			 emergency relief

			(a)DefinitionsAs

			 used in this section—

				(1)the term

			 small business concern has the same meaning as in section 3 of

			 the Small Business Act; and

				(2)the terms

			 Administration and Administrator mean the Small

			 Business Administration and the Administrator thereof, respectively.

				(b)Business loan

			 programsSection 20(e) of the Small Business Act (15 U.S.C. 631

			 note) is amended—

				(1)by striking

			 $25,050,000,000 and inserting $30,550,000,000;

			 and

				(2)in paragraph

			 (1)(B)—

					(A)by striking

			 $17,000,000,000 and inserting

			 $20,000,000,000;

					(B)by striking

			 $7,500,000,000 and inserting $10,000,000,000;

			 and

					(C)by striking

			 25,050,000,000 and inserting

			 30,550,000,000.

					(c)Grants to

			 states damaged by hurricane katrinaThere is authorized to be

			 appropriated, and there is appropriated, to the Department of Commerce

			 $400,000,000 to provide, through appropriate government agencies in Louisiana,

			 Alabama, Mississippi, Texas, and Florida, to provide bridge grants and loans to

			 small business concerns located in the area which the President has designated

			 as a disaster area as a result of Hurricane Katrina, to assist in covering

			 costs of such concerns until they are able to obtain loans through

			 Administration assistance programs or other sources.

			(d)Disaster loan

			 additional amountsIn addition to any other amounts otherwise

			 appropriated for such purpose, there is authorized to be appropriated, and

			 there is appropriated, to the Administration $86,000,000, to make loans under

			 section 7(b) of the Small Business Act.

			(e)Other disaster

			 loans following Hurricane Katrina

				(1)In

			 generalParagraph (4) of section 7(b) of the

			 Small Business Act (15 U.S.C. 636(b)),

			 as added by this Act, is amended by adding at the end the following:

					

						(E)Refinancing

				disaster loans after Hurricane Katrina

							(i)In

				generalAny loan made under this subsection that was outstanding

				as to principal or interest on August 24, 2005, may be refinanced by a small

				business concern that is located in an area designated by the President as a

				disaster area as a result of Hurricane Katrina of 2005 (in this paragraph

				referred to as the disaster area), and the refinanced amount

				shall be considered to be part of the new loan for purposes of this

				subparagraph.

							(ii)No effect on

				eligibilityA refinancing under clause (i) by a small business

				concern shall be in addition to any other loan eligibility for that small

				business concern under this Act.

							(F)Refinancing

				business debt

							(i)In

				generalAny business debt of a small business concern that was

				outstanding as to principal or interest on August 24, 2005, may be refinanced

				by the small business concern if it is located in the disaster area. With

				respect to a refinancing under this clause, payments of principal shall be

				deferred, and interest may accrue, during the 1-year period following the date

				of refinancing, and the refinanced amount shall be considered to be part of a

				new loan for purposes of this subparagraph.

							(ii)Resumption of

				paymentsAt the end of the 1-year period described in clause (i),

				the payment of periodic installments of principal and interest shall be

				required with respect to such loan, in the same manner and subject to the same

				terms and conditions as would otherwise be applicable to any other loan made

				under this subsection.

							(G)TermsA

				loan under subparagraph (E) or (F) shall be made at the same interest rate as

				economic injury loans under paragraph (2).

						(H)Extended

				application periodNotwithstanding any other provision of law,

				the Administrator shall accept applications for assistance under paragraphs (1)

				and (4) until one year after the date on which the President designated the

				area as a disaster area as a result of Hurricane Katrina.

						(I)No

				saleNo loan under this subsection made as a result of Hurricane

				Katrina may be

				sold.

						.

				(2)Clerical

			 amendmentsSection 7(b) of the Small Business Act (15 U.S.C. 636(b)) is amended

			 in the undesignated matter at the end—

					(A)by striking

			 , (2), and (4) and inserting and (2); and

					(B)by striking

			 , (2), or (4) and inserting (2).

					5.Entrepreneurial

			 developmentIn addition to any

			 other amounts authorized for any fiscal year, there are authorized to be

			 appropriated, and there is appropriated, to the Administration, to remain

			 available until expended, for fiscal year 2006—

			(1)$21,000,000, to

			 be used for activities of small business development centers pursuant to

			 section 21 of the Small Business Act, $15,000,000 of which shall be

			 non-matching funds and used to aid and assist small business concerns affected

			 by Hurricane Katrina;

			(2)$2,000,000, to be

			 used for the SCORE program authorized by section 8(b)(1) of the Small Business

			 Act, for the activities described in section 8(b)(1)(B)(ii) of that Act,

			 $1,000,000 of which shall be used to aid and assist small business concerns

			 affected by Hurricane Katrina;

			(3)$4,500,000, to be

			 used for activities of women's business centers authorized by section 29(b) of

			 the Small Business Act and for recipients of a grant under section 29(l) of

			 that Act, $2,500,000 of which shall be non-matching funds used to aid and

			 assist small business concerns affected by Hurricane Katrina, which may also be

			 made available to a women's business center whose 5-year project ended in

			 fiscal year 2004;

			(4)$1,250,000, to be

			 used for activities of the office of veteran's business development pursuant to

			 section 32 of the Small Business Act, $750,000 of which shall be used to aid

			 and assist small business concerns affected by Hurricane Katrina; and

			(5)$5,000,000, to be

			 used for activities of the microloan program authorized by clauses (ii) and

			 (iii) of section 7(m)(1)(G) of the Small Business Act to aid and assist small

			 business concerns adversely affected by Hurricane Katrina.

			6.Small Business

			 Development CentersSection

			 21(a)(4) of the Small Business Act (15 U.S.C. 648(a)(4)) is amended by adding

			 at the end the following:

			

				(D)Fiscal years

				2005 and 2006For fiscal years 2005 and 2006, the Administrator

				has the authority to waive the maximum amount of $100,000 for grants under

				paragraph (C)(viii) for small business development centers assisting small

				business concerns adversely affected by Hurricane

				Katrina.

				.

		7.HUBZonesSection 3(p)(1) of the Small Business Act

			 (15 U.S.C. 632(p)(1)) is amended—

			(1)in subparagraph

			 (D), by striking or;

			(2)in subparagraph

			 (E), by striking the period and inserting ; or; and

			(3)by adding at the

			 end the following:

				

					(F)the Hurricane

				Katrina disaster area, as designated by the

				Administrator.

					.

			8.Outreach

			 programs

			(a)In

			 generalNot later than 90 days after the date of enactment of

			 this Act, the Administrator of the Small Business Administration shall

			 establish a contracting outreach and technical assistance program for small

			 business concerns which have had a primary place of business in, or other

			 significant presence in the Hurricane Katrina disaster area at any time

			 following the 60 days prior to the designation of such area by the

			 Administrator.

			(b)Administrator

			 actionThe Administrator may fulfill the requirement of

			 subsection (a) by acting through—

				(1)the Small

			 Business Administration;

				(2)the Federal

			 agency small business officials designated under Section 15(k)(1) of the Small

			 Business Act (15 U.S.C. 644(k)(1)); and

				(3)any Federal,

			 State, or local government entity, higher education institution, or private

			 nonprofit organization that the Administrator may deem proper, upon conclusion

			 of a memorandum of understanding or assistance agreement, as appropriate, with

			 the Administrator.

				9.Small business

			 bonding threshold

			Notwithstanding any other

			 provision of law, for all procurements related to Hurricane Katrina, the

			 Administrator may, upon such terms and conditions as it may prescribe,

			 guarantee and enter into commitments to guarantee any surety against loss

			 resulting from a breach of the terms of a bid bond, payment bond, performance

			 bond, or bonds ancillary thereto, by a principal on any total work order or

			 contract amount at the time of bond execution that does not exceed

			 $10,000,000.

			10.Supplemental

			 emergency loans

			(a)In

			 generalSection 7(a) of the

			 Small Business Act (15 U.S.C. 636(a)) is amended by adding at the end the

			 following:

				

					(32)Supplemental

				emergency loans after hurricane katrina

						(A)Loan

				authorityIn addition to any other loan authorized by this

				subsection, the Administrator shall make such loans under this subsection

				(either directly or in cooperation with banks or other lending institutions

				through agreements to participate on an immediate or deferred basis) as the

				Administrator determines appropriate to a small business concern adversely

				affected by Hurricane Katrina, subject to subparagraph (B).

						(B)Oversight

				protectionsIn making any loan under subparagraph (A)—

							(i)the borrower

				shall be made aware that such loans are for those adversely affected by

				Hurricane Katrina; and

							(ii)for loans made

				in cooperation with a bank or other lending institution—

								(I)lenders shall

				document for the Administrator how the borrower was adversely affected by

				Hurricane Katrina, whether directly, or indirectly; and

								(II)not later than 6

				months after the date of enactment of this paragraph, and every 6 months

				thereafter until the date that is 18 months after the date of enactment of this

				paragraph, the Comptroller General shall make a report regarding such loans to

				the Committee on Small Business and Entrepreneurship of the Senate and the

				Committee on Small Business of the House of Representatives, including

				verification that such loans are being used for purposes authorized by this

				paragraph.

								(C)Fees

							(i)In

				generalNotwithstanding any other provision of law, the

				Administrator shall, in lieu of the fee established under paragraph (23)(A),

				collect an annual fee of 0.25 percent of the outstanding balance of deferred

				participation loans made under this subsection to qualified borrowers for a

				period of 1 year after the date of enactment of this paragraph.

							(ii)Guarantee

				feesNotwithstanding any other provision of law, the guarantee

				fee under paragraph (18)(A) for a period of 1 year after the date of enactment

				of this subparagraph shall be as follows:

								(I)A guarantee fee

				equal to 1 percent of the deferred participation share of a total loan amount

				that is not more than $150,000.

								(II)A guarantee fee

				equal to 2.5 percent of the deferred participation share of a total loan amount

				that is more than $150,000, but not more than $700,000.

								(III)A guarantee fee

				equal to 3.5 percent of the deferred participation share of a total loan amount

				that is more than

				$700,000.

								.

			(b)AppropriationThere

			 is authorized to be appropriated, and there is appropriated, $75,000,000 to

			 carry out the amendment made by subsection (a).

			11.Small business

			 participationIn order to

			 facilitate the maximum practicable participation of small business concerns in

			 activities related to relief and recovery from Hurricane Katrina, the

			 Administrator and the head of any Federal agency making procurements related to

			 the aftermath of Hurricane Katrina, shall set a goal, to be met within a

			 reasonable time, of awarding to small business concerns not less than 30

			 percent of amounts expended for prime contracts and not less than 40 percent of

			 amounts expended for subcontracts on procurements such agency related to the

			 aftermath of Hurricane Katrina.

		12.Energy

			 emergency relief

			(a)Small business

			 and farm energy emergency disaster loan program

				(1)Small business

			 disaster loan authoritySection 7(b) of the

			 Small Business Act (15 U.S.C. 636(b))

			 is amended by inserting after paragraph (4), as added by this Act, the

			 following:

					

						(5)(A)For purposes of this

				paragraph—

								(i)the term base price

				index means the moving average of the closing unit price on the New York

				Mercantile Exchange for heating oil, natural gas, gasoline, or propane for the

				10 days, in each of the most recent 2 preceding years, which correspond to the

				trading days described in clause (ii);

								(ii)the term current price

				index means the moving average of the closing unit price on the New York

				Mercantile Exchange, for the 10 most recent trading days, for contracts to

				purchase heating oil, natural gas, gasoline, or propane during the subsequent

				calendar month, commonly known as the front month;

								(iii)the term significant

				increase means—

									(I)with respect to the price of heating oil,

				natural gas, gasoline, or propane, any time the current price index exceeds the

				base price index by not less than 40 percent; and

									(II)with respect to the price of kerosene,

				any increase which the Administrator, in consultation with the Secretary of

				Energy, determines to be significant; and

									(iv)a small business concern engaged

				in the heating oil business is eligible for a loan, if the small business

				concern sells not more than 10,000,000 gallons of heating oil per year.

								(B)The Administration may make such

				loans, either directly or in cooperation with banks or other lending

				institutions through agreements to participate on an immediate or deferred

				basis, to assist a small business concern that has suffered or that is likely

				to suffer substantial economic injury on or after January 1, 2005, as the

				result of a significant increase in the price of heating oil, natural gas,

				gasoline, propane, or kerosene occurring on or after January 1, 2005.

							(C)Any loan or guarantee extended

				pursuant to this paragraph shall be made at the same interest rate as economic

				injury loans under paragraph (2).

							(D)No loan may be made under this

				paragraph, either directly or in cooperation with banks or other lending

				institutions through agreements to participate on an immediate or deferred

				basis, if the total amount outstanding and committed to the borrower under this

				subsection would exceed $1,500,000, unless such borrower constitutes a major

				source of employment in its surrounding area, as determined by the

				Administration, in which case the Administration, in its discretion, may waive

				the $1,500,000 limitation.

							(E)For purposes of assistance under this

				paragraph—

								(i)a declaration of a disaster area

				based on conditions specified in this paragraph shall be required, and shall be

				made by the President or the Administrator; or

								(ii)if no declaration has been made

				pursuant to clause (i), the Governor of a State in which a significant increase

				in the price of heating oil, natural gas, gasoline, propane, or kerosene has

				occurred may certify to the Administration that small business concerns have

				suffered economic injury as a result of such increase and are in need of

				financial assistance which is not otherwise available on reasonable terms in

				that State, and upon receipt of such certification, the Administration may make

				such loans as would have been available under this paragraph if a disaster

				declaration had been issued.

								(F)Notwithstanding any other provision of

				law, loans made under this paragraph may be used by a small business concern

				described in subparagraph (B) to convert from the use of heating oil, natural

				gas, gasoline, propane, or kerosene to a renewable or alternative energy

				source, including agriculture and urban waste, geothermal energy, cogeneration,

				solar energy, wind energy, or fuel

				cells.

							.

				(2)Conforming

			 amendmentsSection 3(k) of the Small Business Act (15 U.S.C. 632(k)) is

			 amended—

					(A)by inserting

			 , significant increase in the price of heating oil, natural gas,

			 gasoline, propane, or kerosene after civil disorders;

			 and

					(B)by inserting

			 other before economic.

					(3)ReportNot

			 later than 12 months after the date on which the Administrator of the Small

			 Business Administration issues guidelines under subsection (c)(1), and annually

			 thereafter, the Administrator shall submit to the Committee on Small Business

			 and Entrepreneurship of the Senate and the Committee on Small Business of the

			 House of Representatives, a report on the effectiveness of the assistance made

			 available under section 7(b)(5) of the Small

			 Business Act, as added by this subsection, including—

					(A)the number of

			 small business concerns that applied for a loan under that section 7(b)(5) and

			 the number of those that received such loans;

					(B)the dollar value

			 of those loans;

					(C)the States in

			 which the small business concerns that received such loans are located;

					(D)the type of

			 energy that caused the significant increase in the cost for the participating

			 small business concerns; and

					(E)recommendations

			 for ways to improve the assistance provided under that section 7(b)(5), if

			 any.

					(4)Effective

			 dateThe amendments made by this subsection shall apply during

			 the 4-year period beginning on the earlier of the date on which guidelines are

			 published by the Administrator of the Small Business Administration under

			 subsection (c), or 30 days after the date of enactment of this Act, with

			 respect to assistance under section 7(b)(5) of the

			 Small Business Act, as added by this

			 subsection.

				(b)Farm energy

			 emergency relief

				(1)In

			 generalSection 321(a) of the Consolidated Farm and Rural Development Act (7

			 U.S.C. 1961(a)) is amended—

					(A)in the first

			 sentence—

						(i)by

			 striking operations have and inserting operations (i)

			 have; and

						(ii)by

			 inserting before : Provided, the

			 following: , or (ii)(I) are owned or operated by such an applicant that

			 is also a small business concern (as defined in section 3 of the

			 Small Business Act (15 U.S.C. 632)),

			 and (II) have suffered or are likely to suffer substantial economic injury on

			 or after January 1, 2005, as the result of a significant increase in energy

			 costs or input costs from energy sources occurring on or after January 1, 2005,

			 in connection with an energy emergency declared by the President or the

			 Secretary;

						(B)in the third

			 sentence, by inserting before the period at the end the following: or by

			 an energy emergency declared by the President or the Secretary;

			 and

					(C)in the fourth

			 sentence—

						(i)by

			 inserting or energy emergency after natural

			 disaster each place that term appears; and

						(ii)by

			 inserting or declaration after emergency

			 designation.

						(2)FundingFunds

			 available on the date of enactment of this Act for emergency loans under

			 subtitle C of the Consolidated Farm and Rural

			 Development Act (7 U.S.C. 1961 et seq.) shall be available to carry

			 out the amendments made by paragraph (1) to meet the needs resulting from

			 natural disasters.

				(3)ReportNot

			 later than 12 months after the date on which the Secretary of Agriculture

			 issues guidelines under subsection (c)(1), and annually thereafter, the

			 Secretary shall submit to the Committee on Small Business and Entrepreneurship

			 and the Committee on Agriculture, Nutrition, and Forestry of the Senate and to

			 the Committee on Small Business and the Committee on Agriculture of the House

			 of Representatives, a report that—

					(A)describes the

			 effectiveness of the assistance made available under section 321(a) of the

			 Consolidated Farm and Rural Development

			 Act (7 U.S.C. 1961(a)), as amended by this section; and

					(B)contains

			 recommendations for ways to improve the assistance provided under such section

			 321(a).

					(4)Effective

			 dateThe amendments made by this subsection shall apply during

			 the 4-year period beginning on the earlier of the date on which guidelines are

			 published by the Secretary of Agriculture under subsection (c), or 30 days

			 after the date of enactment of this Act, with respect to assistance under

			 section 321(a) of the Consolidated Farm and

			 Rural Development Act (7 U.S.C. 1961(a)), as amended by this

			 subsection.

				(c)Guidelines and

			 rulemaking

				(1)GuidelinesNot

			 later than 30 days after the date of enactment of this Act, the Administrator

			 of the Small Business Administration and the Secretary of Agriculture shall

			 each issue guidelines to carry out subsections (a) and (b), respectively, and

			 the amendments made thereby, which guidelines shall become effective on the

			 date of their issuance.

				(2)RulemakingNot

			 later than 30 days after the date of enactment of this Act, the Administrator

			 of the Small Business Administration, after consultation with the Secretary of

			 Energy, shall promulgate regulations specifying the method for determining a

			 significant increase in the price of kerosene under section 7(b)(5)(A)(iii)(II)

			 of the Small Business Act, as added by

			 this Act.

				13.Budgetary

			 Treatment of Loans and Financings

			(a)In

			 generalAssistance made available under any loan made or approved

			 by the Administration under this Act, subsections (a) or (b) of section 7 of

			 the Small Business Act (15 U.S.C. 636(a)), as amended by this Act, except for

			 subsection 7(a)(23)(C), or financings made under title V of the Small Business

			 Investment Act of 1958 (15 U.S.C. 695 et seq.), as amended by this Act, on and

			 after the date of enactment of this Act, shall be treated as separate programs

			 of the Small Business Administration for purposes of the Federal Credit Reform

			 Act of 1990 only.

			(b)Use of

			 fundsAssistance under this Act and the amendments made by this

			 Act shall be available effective only to the extent that funds are made

			 available under appropriations Acts, which funds shall be utilized to offset

			 the cost (as such term is defined in section 502 of the Federal Credit Reform

			 Act of 1990) of such assistance.

			14.Emergency

			 spendingAppropriations under

			 this Act are designated as emergency spending, as provided under section 402 of

			 H. Con. Res. 95 (109th Congress).

		

